Exhibit 10.3(v)





RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE
MASONITE INTERNATIONAL CORPORATION AMENDED AND RESTATED 2012 EQUITY INCENTIVE
PLAN
UNITED STATES


* * * * *


Participant:            {NAME}            


Grant Date:        [Insert Date]


Number of Restricted Stock Units Granted:     {# of SHARES)        


* * * * *


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Masonite
International Corporation, a British Columbia corporation (the “Company”), and
the Participant specified above, pursuant to the Masonite International
Corporation Amended and Restated 2012 Equity Incentive Plan, as may be amended
from time to time (the “Plan”), which is administered by the Committee; and
WHEREAS, it has been determined under the Plan that the Company will grant the
Restricted Stock Units (“RSUs”) provided herein to the Participant.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the grant of the
RSUs hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
The Participant hereby acknowledges receipt of a true copy of the Plan and that
the Participant has read the Plan carefully and fully understands its content.
In the event of any conflict between the terms of this Agreement and the terms
of the Plan, the terms of the Plan shall control.
2.    Grant of Restricted Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of RSUs specified
above. Except as otherwise provided by the Plan, the Participant agrees and
understands that nothing contained in this Agreement provides, or is intended to
provide, the Participant with any protection against potential future dilution
of the Participant’s interest in the Company for any reason. The Participant



--------------------------------------------------------------------------------





shall not have the rights of a stockholder in respect of the shares of Common
Stock underlying this Award until such shares are delivered to the Participant
in accordance with Section 4.


3.    Vesting.
(a)    General. Provided that the Participant is actively employed by the
Company and/or one of its Subsidiaries or Affiliates on each such vesting date
and except as otherwise provided in this Section 3, RSUs subject to this grant
shall vest as follows: 25% on [Insert Date], 25% on [Insert Date] and 50% on
[Insert Date].
(b)    Certain Terminations. All unvested RSUs shall immediately become vested
upon a Termination due to (i) the Participant’s death or (ii) the Participant’s
Disability.
(c)    Change in Control. Notwithstanding anything to the contrary set forth in
Section 3(a) hereof, if, within thirty (30) days prior to or twenty four (24)
months following the completion of a Change in Control or at any time prior to a
Change in Control at the request of a prospective purchaser whose proposed
purchase would constitute a Change in Control upon its completion, the Company,
or any of its Subsidiaries, terminates the Participant’s employment without
Cause or the Participant terminates employment for Good Reason, all unvested
RSUs shall immediately become vested. For the avoidance of doubt, all references
to a Termination of the Participant’s employment “without Cause” in this
Agreement shall, to the extent applicable, include any Termination due to the
expiration of the employment term under the Participant’s Employment Agreement
(as defined below) following notice of nonrenewal thereof by the Company.
(d)    Forfeiture. Subject to Section 3(b) and 3(c), all unvested RSUs shall be
immediately forfeited upon the Participant’s Termination for any reason.
(e)     Committee Discretion to Accelerate Vesting. Notwithstanding the
foregoing, the Committee may, in its sole discretion, provide for accelerated
vesting of the RSUs at any time and for any reason.
4.    Delivery of Shares of Common Stock.
(a)    General. Subject to Section 4(b) hereof and Section 14.16 of the Plan,
the Company shall deliver to the Participant the aggregate shares of Common
Stock underlying the outstanding RSUs within thirty (30) days following such
vesting date. In connection with the delivery of the shares of Common Stock
pursuant to this Agreement, the Participant agrees to execute any documents
reasonably requested by the Company. In no event shall the Participant be
entitled to receive any shares of Common Stock with respect to any unvested or
forfeited portion of the RSUs.  
(b)    Blackout Periods. If the Participant is subject to any Company “blackout”
policy or other trading restriction imposed by the Company on the date such
distribution would otherwise be made pursuant to Section 4(a), the Company may
elect to delay such distribution until


 
1
 




--------------------------------------------------------------------------------





the date the Participant is not subject to any such policy or restriction or
such earlier or later date as required by applicable law, consistent with the
requirements of Section 409A of the Code.
(c)    Deferrals. If permitted by the Company, the Participant may elect,
subject to the terms and conditions of the Plan and any other applicable written
plan or procedure adopted by the Company from time to time for purposes of such
election, to defer the distribution of all or any portion of the shares of
Common Stock that would otherwise be distributed to the Participant hereunder
(the “Deferred Shares”), consistent with the requirements of Section 409A of the
Code. Upon the vesting of RSUs that have been so deferred, the applicable number
of Deferred Shares shall be credited to a bookkeeping account established on the
Participant’s behalf (the “Account”). Subject to Section 6 below, the number of
shares of Common Stock equal to the number of Deferred Shares credited to the
Participant’s Account shall be distributed to the Participant in accordance with
the terms and conditions of the Plan and the other applicable written plans or
procedures of the Company, consistent with the requirements of Section 409A of
the Code.
5.    Dividends and Other Distributions. The Participant shall be entitled to
receive all dividends and other distributions paid with respect to the shares of
Common Stock underlying the RSUs, provided that any such dividends or other
distributions will be subject to the same vesting requirements as the underlying
RSUs and shall be paid at the time the shares of Common Stock are delivered
pursuant to Section 4. If any dividends or distributions are paid in shares of
Common Stock with respect to unvested shares, the shares of Common Stock shall
be deposited with the Company and shall be subject to the same restrictions on
transferability and forfeiture as the RSUs with respect to which they were paid.
6.    Forfeiture and Clawback. In the event the Company determines that the
Participant has (i) materially violated any of the provisions set forth in
Section 7 hereof and has failed to cure such violation within fifteen (15) days
of written notice that is given within thirty (30) days of the Company becoming
aware of such violation, or (ii) engaged in Detrimental Misconduct or Financial
Misconduct, unless otherwise determined by the Company, the following shall
result:
(a)    any outstanding RSUs, whether vested or unvested, shall immediately be
terminated and forfeited for no consideration,
(b)    if the shares of Common Stock subject to this Agreement have been
distributed to the Participant (or any transferee permitted pursuant to Section
8(b) hereof) and the Participant (or transferee, as applicable) no longer holds
some or all of such shares, the Participant shall repay to the Company, in cash,
within five (5) business days after demand is made therefore by the Company
(which must be made within thirty (30) days of such failure to cure), an amount
equal to the sum of (I) the total amount of any cash previously paid to the
Participant hereunder; and (II) the total amount of any value received by the
Participant upon any disposition of any shares of Common Stock paid to the
Participant hereunder; and
(c)    if the shares of Common Stock subject to this Agreement have been
distributed to the Participant and the Participant (or any transferee permitted
pursuant to Section 8(b) hereof) continues to hold some or all of such shares of
Common Stock, the Participant or such transferee shall forfeit and transfer to
the Company for no consideration such shares. If the


 
2
 




--------------------------------------------------------------------------------





Participant or such transferee fails to deliver all or any of the shares of
Common Stock upon the Company’s demand, then the Secretary of the Company shall
be authorized to effect the Company’s repurchase of such shares of Common Stock
on the Company’s books and records, without further notice with zero value being
paid to the Participant.
7.    Restrictive Covenants. As a condition to the receipt of the RSUs and/or
the delivery of shares of Common Stock hereunder, the Participant agrees as
follows:
(a)    Confidentiality, Non-Disclosure and Non-Competition Agreement. The
Company and the Participant acknowledge and agree that during the Participant's
employment with the Company or its Affiliates, the Participant will have access
to and may assist in developing Confidential Information and will occupy a
position of trust and confidence with respect to the affairs and business of the
Company and its Affiliates. The Participant agrees that the obligations set
forth in this Section 7 are necessary to preserve the confidential and
proprietary nature of Confidential Information and to protect the Company and
its Affiliates against harmful solicitation of employees and customers, harmful
competition and other actions by the Participant that would result in serious
adverse consequences for the Company and its Affiliates.
(b)    Non-Disclosure. During and after the Participant's employment with the
Company or its Affiliates, the Participant will not use, disclose, copy or
transfer any Confidential Information other than as authorized in writing by the
Company or within the scope of the Participant's duties with the Company as
determined reasonably and in good faith by the Participant. Anything herein to
the contrary notwithstanding, the provisions of this Section 7(b) shall not
apply (i) when disclosure is required by law or by any court, arbitrator,
mediator or administrative or legislative body (including any committee thereof)
with actual or apparent jurisdiction to order the Participant to disclose or
make accessible any information; provided that prior to any such disclosure the
Participant shall provide the Company with prompt written notice of the
requirements to disclose and an opportunity to seek an appropriate protective
order or other relief and/or object to such disclosure and the Participant shall
cooperate with the Company in filing such objection; or (ii) as to information
that becomes generally known to the public or within the relevant trade or
industry other than due to the Participant's violation of this Section 7(b).
Nothing in this Agreement shall prohibit or impede the Participant from
communicating, cooperating or filing a complaint with any U.S. federal, state or
local governmental or law enforcement branch, agency or entity (collectively, a
“Governmental Entity”) with respect to possible violations of any U.S. federal,
state or local law or regulation, or otherwise making disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower
provisions of any such law or regulation, provided, that in each case such
communications and disclosures are consistent with applicable law. The
Participant does not need the prior authorization of (or to give notice to) the
Company regarding any such communication or disclosure. Notwithstanding the
foregoing, under no circumstance is the Participant authorized to disclose any
information covered by the Company’s attorney-client privilege or attorney work
product or the Company’s trade secrets without the prior written consent of the
Company’s General Counsel.
(c)    Materials. The Participant will use Confidential Information only for
normal and customary use in the Company's business, as determined reasonably and
in good faith by the


 
3
 




--------------------------------------------------------------------------------





Company. The Participant will return to the Company all Confidential Information
and copies thereof and all other property of the Company or any of its
Affiliates at any time upon the request of the Company and in any event
immediately after termination of the Participant's employment. The Participant
agrees to identify and return to the Company any copies of any Confidential
Information after the Participant ceases to be employed by the Company or its
Affiliates. Anything to the contrary notwithstanding, nothing in this Section 7
shall prevent the Participant from retaining a home computer (provided all
Confidential Information has been removed), papers and other materials of a
personal nature, including diaries, calendars and Rolodexes, information
relating to his/her compensation or relating to reimbursement of expenses,
information that may be needed for tax purposes, and copies of plans, programs
and agreements relating to his/her employment.
(d)    No Solicitation or Hiring of Employees. During the Non-Compete Period,
the Participant shall not solicit, entice, persuade or induce any individual who
is employed by the Company or its Affiliates (or who was so employed within
twelve (12) months prior to the Participant's action) to terminate or refrain
from continuing such employment or to become employed by or enter into
contractual relations with any other individual or entity other than the Company
or its Affiliates, and the Participant shall not hire, directly or indirectly,
for himself or any other person, as an employee, consultant or otherwise, any
such person. Anything to the contrary notwithstanding, the Company agrees that
(i) the Participant's responding to an unsolicited request from any former
employee of the Company for advice on employment matters; and (ii) the
Participant's responding to an unsolicited request for an employment reference
regarding any former employee of the Company from such former employee, or from
a third party, by providing a reference setting forth his/her personal views
about such former employee, shall not be deemed a violation of this Section
7(d); in each case, to the extent the Participant does not encourage the former
employee to become employed by a company or business that employs the
Participant or with which the Participant is otherwise associated (including,
but not limited to, association as a sole proprietor, owner, employer, partner,
principal, investor, joint venturer, shareholder, associate, employee, member,
consultant, contractor, director or otherwise).
(e)    Non-Competition.
(i)    During the Non-Compete Period, the Participant shall not, directly or
indirectly, (A) solicit, service, or assist any other individual, person, firm
or other entity in soliciting or servicing any Customer for the purpose of
providing and/or selling any products that are provided and/or sold by the
Company or its Affiliates, or performing any services that are performed by the
Company or its Affiliates, (B) interfere with or damage (or attempt to interfere
with or damage) any relationship and/or agreement between the Company or its
Affiliates and any Customer or (C) associate (including, but not limited to,
association as a sole proprietor, owner, employer, partner, principal, investor,
joint venturer, shareholder, associate, employee, member, consultant,
contractor, director or otherwise) with any Competitive Enterprise; provided,
however, that the Participant may own, as a passive investor, securities of any
such entity that has outstanding publicly traded securities so long as his/her
direct holdings in any such entity shall not in the aggregate constitute more
than one percent (1%) of the voting power of such entity. The Participant agrees
that, before providing services, whether as an employee or consultant, to any
entity during the Non-Compete Period, he/she will provide a copy of this
Agreement to such entity, and such


 
4
 




--------------------------------------------------------------------------------





entity shall acknowledge to the Company in writing that it has read this
Agreement. The Participant acknowledges that this covenant has a unique, very
substantial and immeasurable value to the Company, that the Participant has
sufficient assets and skills to provide a livelihood for the Participant while
such covenant remains in force and that, as a result of the foregoing, in the
event that the Participant breaches such covenant, monetary damages would be an
insufficient remedy for the Company and equitable enforcement of the covenant
would be proper.
(ii)    If the restrictions contained in Section 7(e)(i) shall be determined by
any court of competent jurisdiction to be unenforceable by reason of their
extending for too great a period of time or over too great a geographical area
or by reason of their being too extensive in any other respect, Section 7(e)(i)
shall be modified to be effective for the maximum period of time for which it
may be enforceable and over the maximum geographical area as to which it may be
enforceable and to the maximum extent in all other respects as to which it may
be enforceable.
(f)    Conflicting Obligations and Rights. The Participant agrees to inform the
Company of any apparent conflicts between the Participant's work for the Company
or its Affiliates and any obligations the Participant may have to preserve the
confidentiality of another's proprietary information or related materials before
using the same on the Company's behalf. The Company shall receive such
disclosures in confidence and consistent with the objectives of avoiding any
conflict of obligations and rights or the appearance of any conflict of
interest.
(g)    Enforcement. The Participant acknowledges that in the event of any breach
or threatened breach of this Section 7, the business interests of the Company
and its Affiliates will be irreparably injured, the full extent of the damages
to the Company and its Affiliates will be impossible to ascertain, monetary
damages will not be an adequate remedy for the Company and its Affiliates, and
the Company will be entitled to enforce this Agreement by a temporary,
preliminary and/or permanent injunction or other equitable relief, without the
necessity of posting bond or security, which the Participant expressly waives.
The Participant understands that the Company may waive some of the requirements
expressed in this Agreement, but that, for such a waiver to be effective, it
must be made in writing and should not in any way be deemed a waiver of the
Company's right to enforce any other requirements or provisions of this
Agreement. The Participant agrees that each of the Participant's obligations
specified in this Agreement is a separate and independent covenant and that the
unenforceability of any of them shall not preclude the enforcement of any other
covenants in this Agreement.
8.    Non-transferability.
(a)    Restriction on Transfers. Except as provided in Section 8(b) below, all
RSUs, and any rights or interests therein, (i) shall not be sold, exchanged,
transferred, assigned or otherwise disposed of in any way at any time by the
Participant (or any beneficiary(ies) of the Participant), other than by
testamentary disposition by the Participant or by the laws of descent and
distribution, (ii) shall not be pledged or encumbered in any way at any time by
the Participant (or any beneficiary(ies) of the Participant) and (iii) shall not
be subject to execution, attachment or similar legal process. Any attempt to
sell, exchange, pledge, transfer, assign, encumber or otherwise dispose of these
RSUs, or the levy of any execution, attachment or similar legal process upon
RSUs contrary to the terms of this Agreement and/or the Plan shall be null and
void and without legal force or effect.


 
5
 




--------------------------------------------------------------------------------





(b)    Permissible Transfers. During the Participant’s lifetime, the Participant
may, with the consent of the Committee, transfer without consideration all or
any portion of RSUs granted under this Agreement to one or more Family Members,
to a trust established for the exclusive benefit of one or more Family Members,
to a partnership in which all the partners are Family Members, or to a limited
liability company in which all the members are Family Members.
9.    Entire Agreement; Amendment. This Agreement, together with the Plan
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.
10.    Acknowledgment of Participant. This award of RSUs does not entitle the
Participant to any benefit other than that granted under this Agreement. Any
benefits granted under this Agreement are not part of the Participant’s ordinary
salary and shall not be considered as part of such salary in the event of
severance, redundancy or resignation. The Participant understands and accepts
that the benefits granted under this Agreement are entirely at the discretion of
the Company and that the Company retains the right to amend or terminate this
Agreement and the Plan at any time, at its sole discretion and without notice.
11.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without reference to the
principles of conflict of laws thereof.
12.    Withholding of Tax. As a condition to the (a) vesting of the RSUs or (b)
distribution of shares of Common Stock to the Participant, in both instances, as
applicable, the Participant shall be required to pay in cash, or to make other
arrangements satisfactory to the Company to cover, the minimum amount of any
federal, provincial, state, local and foreign tax withholdings or other
obligation of any kind (including, but not limited to, the Participant’s FICA
and SDI obligations) that the Company, in its sole discretion, deems necessary
to comply with the Code and/or any other applicable law, rule or regulation with
respect to the RSUs (the “Withholdings”). Without limiting the foregoing, the
Company, in its sole discretion, may (i) permit or require the Participant to
satisfy such Withholdings by having shares of Common Stock withheld by the
Company from any shares of Common Stock that would have otherwise been delivered
to the Participant in respect of the RSUs hereunder and/or (ii) permit the
Participant to also satisfy any federal, provincial, state, local and foreign
tax obligations arising from the vesting or settlement of the RSUs that are in
excess of the Withholdings by having shares of Common Stock withheld by the
Company from any shares of Common Stock that would have otherwise been delivered
to the Participant in respect of the RSUs hereunder, in an amount up to the
maximum individual statutory rate for each applicable jurisdiction. Further, at
the Company’s sole discretion, the Company can mandate that the Participant
satisfy all or part of its obligations to pay the Withholdings by the sale of
shares of Common Stock through a broker designated by the Company, and require
that the proceeds of the sale be conveyed by the broker directly to the
Company.  If the Company makes this election, the Company in its


 
6
 




--------------------------------------------------------------------------------





sole discretion can further require the Participant to enter into a trading plan
designed to be compliant with Rule 10b5-1 under the Securities Exchange Act of
1934 so as to permit the sale of such shares of Common Stock during periods
where trading by the Participant would otherwise be restricted.
13.    No Right to Employment. Any questions as to whether and when there has
been a Termination of such employment and the cause of such Termination shall be
determined in the sole discretion of the Committee. Nothing in this Agreement
shall interfere with or limit in any way the right of the Company or its
Affiliates to terminate the Participant’s employment or service at any time, for
any reason and with or without Cause.
14.    Notices. Any notice that may be required or permitted under this
Agreement shall be in writing and shall be delivered in person or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
(a)    If such notice is to the Company, to the attention of the General Counsel
of the Company or at such other address as the Company, by notice to the
Participant, shall designate in writing from time to time.
(b)    If such notice is to the Participant, at his/her address as shown on the
Company’s records, or at such other address as the Participant, by notice to the
Company, shall designate in writing from time to time.
15.    Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Affiliate) of
any personal data information related to the RSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.
16.    Compliance with Laws. This issuance of RSUs (and the shares of Common
Stock underlying the RSUs) pursuant to this Agreement shall be subject to, and
shall comply with, any applicable requirements of any foreign and U.S. federal
and state securities laws, rules and regulations (including, without limitation,
the provisions of the Securities Act and the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law or
regulation applicable thereto. The Company shall not be obligated to issue RSUs
or any of the shares of Common Stock pursuant to this Agreement if any such
issuance would violate any such requirements.
17.    Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except as permitted under Section 8
hereof) any part of this Agreement without the prior express written consent of
the Company.
18.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.


 
7
 




--------------------------------------------------------------------------------





19.    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
20.    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.
21.    Severability. The invalidity or unenforceability of any provisions of
this Agreement, including, without limitation Section 7, in any jurisdiction
shall not affect the validity, legality or enforceability of the remainder of
this Agreement in such jurisdiction or the validity, legality or enforceability
of any provision of this Agreement in any other jurisdiction, it being intended
that all rights and obligations of the parties hereunder shall be enforceable to
the fullest extent permitted by law.
22.    Compensatory Arrangements. The Company and the Participant hereby
acknowledge and agree that this Agreement has been executed and delivered, and
RSUs, and the Shares delivered upon settlement, have been issued hereunder, in
connection with and as a part of the compensation and incentive arrangements
between the Company and its Affiliates, on the one hand, and the Participant, on
the other hand.
23.    Definitions. Any capitalized term not defined in this Agreement shall
have the same meaning as is ascribed thereto in the Plan. For purposes of this
Agreement, the following words and phrases shall have the following meanings,
unless a different meaning is plainly required by the context:
(a)     “Competitive Enterprise” means a business enterprise that engages in, or
owns or controls a significant interest in any entity that engages in the sale
or manufacture of entryway doors or door components or other products that are
manufactured and sold by the Company and its Subsidiaries during the time the
Participant was employed by the Company or its Subsidiaries, and does business
(the “Company’s Business”) (i) in the United States of America, (ii) Canada or
(iii) any other country where the Company or its Subsidiaries operates
facilities or sells products, but only if the Participant had operational,
financial reporting, marketing or other responsibility or oversight for the
facility or business in the respective country. Notwithstanding the foregoing,
in the event that a business enterprise has one or more lines of business that
do not involve the Company’s Business, the Participant shall be permitted to
associate with such business enterprise if, and only if, the Participant does
not participate in, or have supervisory authority with respect to, any line of
business involving the Company’s Business.
(b)    “Confidential Information” means all non-public information concerning
trade secrets, know-how, software, developments, inventions, processes,
technology, designs, financial data, strategic business plans or any proprietary
or confidential information, documents or materials in any form or media,
including any of the foregoing relating to research, operations, finances,
current and proposed products and services, vendors, customers, advertising and


 
8
 




--------------------------------------------------------------------------------





marketing, and other non-public, proprietary, and confidential information of
the Company or its Affiliates. Notwithstanding anything to the contrary
contained herein, the general skills, knowledge and experience gained during the
Participant's employment or service with the Company, information publicly
available or generally known within the industry or trade in which the Company
competes and information or knowledge possessed by the Participant prior to
his/her employment by the Company shall not be considered Confidential
Information.
(c)    “Customer” means any person, firm, corporation or other entity whatsoever
to whom the Company or its Subsidiaries provided services or sold any products
to within a twelve (12) month period on, before or after the Participant’s date
of Termination.
(d)    “Detrimental Misconduct” means (i) conduct which is injurious to the
Company or its business or reputation, involving a material breach of Company
policy, or applicable laws or regulations to which the Participant is subject,
or an agreement between the Company and the Participant, or (ii) any other
action (or failure to act) involving illegal acts, theft, fraud, intentional
misconduct, or gross negligence on the part of the Participant, related to his
or her position with the Company.
(e)    “Financial Misconduct” means fraud, gross negligence or intentional or
willful misconduct that contributes, directly or indirectly, to the Company’s
financial or operational results that are used to determine the extent to which
any award of cash or stock under the Plan being misstated, regardless of whether
the Company is required to prepare an accounting restatement of its consolidated
financial statements, which is discovered during the relevant year in which such
award is awarded or payable or within three years thereafter.
(f)    “Good Reason” means (i) in the event the Participant is a party to an
Employment Agreement between the Participant and the Company or its Affiliates
in effect on the Participant’s date of Termination (the “Employment Agreement”),
“Good Reason” as defined under the Employment Agreement as in effect on the
Participant’s date of Termination; or (ii) in the event the Participant is not a
party to an Employment Agreement as in effect on the Participant’s date of
Termination, “Good Reason” shall mean “Good Reason” as determined by the
Committee, in its sole discretion.
(g)    “Non-Compete Period” means, (i) in the event the Participant is a party
to an Employment Agreement in effect on the Participant’s date of Termination,
the period during which the Participant is subject to the non-competition
covenant set forth in the Employment Agreement or (ii) if the Employment
Agreement is not in effect on the Participant’s date of Termination or if the
Participant is not a party to the Employment Agreement or such Employment
Agreement does not contain a non-competition covenant, “Non-Compete Period”
shall mean the period commencing on the Grant Date and ending twelve (12) months
after the Participant's date of Termination, or (iii) if after Termination of
employment, the Participant enters into a consulting agreement the “Non-Compete
Period” shall mean the period commencing on the Grant Date and ending twelve
(12) months after the termination of the consulting arrangement unless the
consulting agreement specifies a different time period.




 
9
 




--------------------------------------------------------------------------------





[Remainder of Page Intentionally Left Blank]




 
10
 




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




MASONITE INTERNATIONAL CORPORATION
By:
 
 
 
Name:
Frederick J. Lynch
 
 
Title:
President and Chief Executive Officer
 
 
 
 
PARTICIPANT
 
 
 
 
Name:
 
 
 
 
 





 
 
 


